Case: 22-10337       Document: 00516540844           Page: 1      Date Filed: 11/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 22-10337
                                  Summary Calendar                                FILED
                                                                          November 10, 2022
                                                                             Lyle W. Cayce
   United States of America,                                                      Clerk

                                                                  Plaintiff—Appellee,

                                          versus

   Markus Dewayne Vine,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:20-CR-489-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Markus Vine has moved to with-
   draw and has filed a brief per Anders v. California, 386 U.S. 738 (1967), and
   United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Vine has not filed a
   response.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10337     Document: 00516540844          Page: 2   Date Filed: 11/10/2022




                                   No. 22-10337


         We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2